Opinion by
Judge Pryor:
The only question necessary to be considered in this case arises from the failure of the court below to charge the appellee with the value of the eleven barrels of brandy, etc., given her or alleged to have been advanced to her by the mother. At the time the property was given the mother of the appellee was a married woman, and it is not pretended, or at least the facts of this record do not show that this was her separate estate, or that the husband had no interest in the property. It is the estate of the mother that is being settled between these children, and not that which belonged to their stepfather.
The husband of Mrs. Sanders was living with her when this brandy was given by her to her daughter, Mrs. Gaines (a daughter of her first husband), and his consent to the gift clearly appears. It was the stepfather’s property that was the subject of the gift and not the property of the mother. He could have given -all of his estate to one of his wife’s children by her first husband or consented that she should do so, and in a settlement of the mother’s estate the child receiving it could not be held to account for it as an advancement from the mother.
The judgment is therefore affirmed. Judge Lewis not sitting.